Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/22.
Applicant’s election without traverse of claims 1-9 in the reply filed on 7/5/22 is acknowledged.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is indefinite because it is unclear what is the claimed invention, the support template or the frame.  The first portion of the preamble reads as if the support template is the claimed invention; however the second portion of the preamble, specifically the phrase “the frame comprising:” reads as if the frame is the claimed invention.
 	The phrase “in particular cycling helmets” (cl 1:2) is indefinite because the scope of the phrase is unascertainable.
 	The phrase “preferably…in particular comprising…preferably a lower ring of the helmet” (cl 2:3-7) is indefinite because the scope of the phrase is unascertainable.
	The phrase “preferably at least partially arched” (cl 3:3) is indefinite because the scope of the phrase is unascertainable.
 	The phrase “preferably…preferably substantially parallel to one another” (cl 6:6-7) is indefinite because the scope of the phrase is unascertainable.
 	The phrase “preferably…the central support protrusions” (cl 7:3-6) is indefinite because the scope of the phrase is unascertainable.
 	The phrase “preferably cylindrical” (cl 9:3) is indefinite because the scope of the phrase is unascertainable.
 	Corrections are required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP03147446 (cited on IDS filed 11/25/20; English machine translation provided herewith).  
 	Applicant is reminded apparatus claims are examined for its structure rather than what the apparatus does.  Here, the references to sport helmets and its components in the claims have not been given patentable weight since they relate to how the apparatus is used or an intended purpose.  See MPEP 2114. 
 	Regarding claim 1:(Currently Amended) A support template 
 	at least one support portion (3)( (EP03147446: left and right lateral portions of fork 200; fig 2), placed on a first side 
 	at least one centring portion (9) (EP03147446: fork legs 220; fig 2) placed on the first side 
 	at least one grip portion 
  	
 	Regarding claim 2:  (Currently Amended) The support template (-1-) according to claim 1, wherein the support portion 
 	at least one support surface (4) (EP03147446: upper surface of jack 240; fig 2), preferably two support surfaces placed in a mirror- like manner with respect to a median plane of the frame support projections 

 	Regarding Claim 9: (Currently Amended) The support template (4-) according to claim 1, wherein the grip portion .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs 5565155 and 4586886 teach helmet molding apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744